Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 17, 2014

                                      No. 04-14-00427-CV

                          IN THE INTEREST OF J.M.O., A Child,

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-01766
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
         On July 3, 2014, this court ordered appellant to provide a reasonable explanation for
failing to timely file the notice of appeal. Appellant filed a response, which we deem adequate to
show cause why the appeal should not be dismissed.

       Appellant’s brief remains due July 21, 2014.


                                                      _________________________________
                                                      Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of July, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court